 Case 2:20-cv-04640-DMG-MRW Document 24 Filed 01/19/21 Page 1 of 1 Page ID #:116




 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
 9

10                                            )    Case No.: CV 20-4640-DMG (MRWx)
     ABBY HOLLAND,                            )
11                                                 ORDER RE DISMISSAL OF
     Plaintiff,                               )    ACTION WITH PREJUDICE [23]
12                                            )
     vs.                                      )
13
     YES ONLINE INC. DBA                      )
14                                            )
15
     DYNAMIC LEGAL RECEOVERY                  )
     and DOES 1-10 inclusive                  )
16
                                              )
17   Defendants.                              )
                                              )
18
                                              )
19                                            )
20

21         IT IS HEREBY ORDERED that pursuant to the Stipulation of the Parties,
22   the above-captioned action is dismissed in its entirety with prejudice pursuant to
23   Federal Rule of Civil Procedure 41(a)(1)(A)(ii). The parties shall bear their own
24   costs and attorneys’ fees.
25

26   DATED: January 19, 2021                __________________________________
27                                          DOLLY M. GEE
                                            UNITED STATES DISTRICT JUDGE
28




                                              -1
